United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1790
Issued: March 4, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 22, 2012 appellant filed a timely appeal from a February 24, 2012 decision of
the Office of Workers’ Compensation Programs (OWCP) which denied her request for
reconsideration without conducting a merit review. Because more than 180 days has elapsed
since the most recent merit decision dated December 2, 2010 and the filing of this appeal on
August 22, 2012, the Board lacks jurisdiction to review the merits of the claim pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On September 19, 2008 appellant, a 54-year-old clerk, filed a traumatic injury claim
alleging that she developed neck pain while sorting parcels on August 31, 2008. She stopped
work on September 6, 2008 and returned to a full-time limited-duty job on October 17, 2008.
Appellant submitted a September 11, 2008 magnetic resonance imaging (MRI) scan of
the cervical spine which revealed degenerative changes with abnormal bone marrow edema at
C3 and C4, neural foraminal narrowing at multiple levels at C3-4 and C4-5.
On October 3, 2008 OWCP advised appellant of the factual and medical evidence needed
to establish her claim.
Appellant submitted reports from Dr. Joon Y. Lee, an orthopedic surgeon, dated
September 26 and 29, 2008. Dr. Lee diagnosed mild radiculitis. Appellant reported sorting mail
on August 31, 2008 and having neck pain radiating into the shoulder. In an attending physician’s
report dated September 29, 2008, Dr. Lee diagnosed cervical stenosis and noted with a
checkmark “yes” that appellant’s condition was caused by an employment activity.
Appellant was also treated by Dr. Robert Baraff, a Board-certified neurologist, from
October 10 to 29, 2008. Dr. Baraff performed an electromyogram (EMG) which revealed no
abnormalities. In reports dated October 16 and 29, 2008, he diagnosed cervical strain with
cervical radiculopathy. Dr. Baraff returned appellant to full-time light duty on October 17, 2008.
In an October 29, 2008 attending physician’s report, he diagnosed cervical strain and cervical
radiculopathy and checked a box “yes” that appellant’s condition was work related.
In a September 27, 2008 statement, appellant noted that on August 31, 2008 she was
lifting parcels from the chute to a container and experienced pain in her neck region. She
asserted that her claim was both an occupational disease and a traumatic injury, noting that it was
occupational due to the repetitive lifting of parcels in excess of 35 pounds since 1996 and
traumatic due to stress and strain of lifting parcels weighing 35 to 70 pounds each day.
Appellant noted that she was not involved in any activities outside of work.
In a November 5, 2008 decision, OWCP denied appellant’s claim finding that the
medical evidence did not establish that the claimed medical condition was related to the accepted
incident of August 31, 2008.
On November 4, 2009 appellant requested reconsideration. She submitted an emergency
room report dated September 4, 2008 which noted treatment for neck pain caused by lifting
heavy parcels at work. Appellant was diagnosed with degenerative disc disease. On
November 21, 2008 and April 16, 2009 Dr. Baraff diagnosed cervical strain with cervical
radiculopathy and aggravation of migraine headaches. On November 3, 2009 appellant was
treated by Dr. Lee who diagnosed spondylosis, spondylolisthesis and kyphosis causing
intrachordal irritation and neurogenic pain.

2

In a decision dated November 17, 2009, OWCP denied modification of the
November 5, 2008 decision.
On September 20, 2010 appellant requested reconsideration. In a November 13, 2010
statement, she noted working for the employing establishment for over 30 years and described
the incident of August 31, 2008 when she lifted a heavy parcel and experienced neck pain
radiating into her finger tips. Appellant submitted a November 11, 2010 report from Dr. Lee,
who diagnosed spondylosis, spondylolisthesis and kyphosis. Dr. Lee opined that within medical
certainty that lifting heavy parcels on August 31, 2008 caused appellant’s myeloradiculopathy
and cheiralgia paresthetica. Further, appellant’s work activities exacerbated her cervical
spondylosis and nerve-related pain.
In a decision dated December 2, 2010, OWCP denied modification of the prior decisions.
In a November 29, 2011 appeal request form, appellant requested reconsideration. She
submitted an undated two-page statement asserting that she sustained a traumatic injury and an
occupational disease. Appellant reiterated that on August 31, 2008 while lifting parcels she
experienced neck pain. During 30 years of employment, she keyed parcels, sorted/lifted parcels
into container and lifted sacks of parcels into containers. Appellant asserted that her injury was
not caused by lifting one parcel in particular but lifting a combination of parcels weighing from
35 to 70 pounds from a high chute while raising her arms. She believed her injury was a
combination of a traumatic injury and an occupational disease caused by repetitive lifting of
parcels in excess of 35 to 70 pounds from a high chute over a long period of time causing stress
on her neck.
In a February 24, 2012 decision, OWCP denied appellant’s request for reconsideration on
the grounds that the evidence submitted was insufficient to warrant a merit review.
LEGAL PRECEDENT
Under section 8128(a) of FECA,2 OWCP has the discretion to reopen a case for review
on the merits. It must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(2) of the implementing federal regulations, which provide that a claimant may
obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence that:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(ii) Advances a relevant legal argument not previously considered by OWCP; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by OWCP.”3
2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.606(b)(2).

3

Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.4
ANALYSIS
OWCP’s most recent merit decision dated December 2, 2010 denied appellant’s claim for
compensation on the grounds that she failed to provide sufficient medical evidence to establish
that her neck condition was causally related to the accepted lifting incident of August 31, 2008.
It denied appellant’s reconsideration request, without a merit review and she appealed this
decision to the Board.
The Board does not have jurisdiction over the December 2, 2010 OWCP merit decision.
The issue is whether appellant met any of the requirements of 20 C.F.R. § 10.606(b)(2),
requiring OWCP to reopen the case for review of the merits of the claim. In her request for
reconsideration, appellant did not show that OWCP erroneously applied or interpreted a specific
point of law. She did not identify a specific point of law or show that it was erroneously applied
or interpreted. Appellant did not advance a new and relevant legal argument.
Appellant asserted in her reconsideration request that she sustained both a traumatic
injury and an occupational disease. The Board notes that OWCP adjudicated her claim as one of
traumatic injury and accepted that the August 31, 2008 incident occurred as alleged. Appellant
also noted that in her 30 years of employment, she keyed parcels, sorted/lifted parcels into
container and lifted sacks of parcels into containers. She asserted that her injury was a
combination of a traumatic injury and an occupational disease caused by repetitive lifting of
parcels in excess of 35 to 70 pounds from a high shoot over a long period of time. Appellant’s
assertions were previously considered by OWCP and do not establish a legal error by OWCP or
a new and relevant legal argument. The underlying issue in this case is whether appellant’s
diagnosed condition is causally related to the August 31, 2008 incident. That is a medical issue
which must be addressed by relevant medical evidence.5 A claimant may be also entitled to a
merit review by submitting new and relevant evidence, but appellant did not submit any new and
relevant medical evidence in support of her claim.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
constitute relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration.
4

Id. at § 10.608(b).

5

See Bobbie F. Cowart, 55 ECAB 746 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the February 24, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 4, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

